          Case 2:19-cv-01949-RFB-VCF Document 35 Filed 03/11/21 Page 1 of 4




 1   MARGARET A. MCLETCHIE, Nevada Bar No. 10931
     ALINA M. SHELL, Nevada Bar No. 11711
 2   MCLETCHIE LAW
 3   701 East Bridger Ave., Suite 520
     Las Vegas, Nevada 89101
 4   Telephone: (702) 728-5300; Fax: (702) 425-8220
     Email: maggie@nvlitigation.com
 5   Attorneys for Plaintiff Mary Benson
 6
                                UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA
 8        MARY BENSON, an individual,                     Case. No.: 2:19-cv-01949-RFB-VCF
 9                  Plaintiff,
          vs.
10
          LAS VEGAS METROPOLITAN POLICE                   STIPULATION AND ORDER TO
11
          DEPARTMENT, in its official capacity; and,      EXTEND DISCOVERY
12        BRET EMPEY, in his official capacity as         DEADLINES
          Sergeant of the Las Vegas Metropolitan          (FOURTH REQUEST)
13        Police Department;                              [ECF No. 33]
                        Defendants.
14
15              Pursuant to Fed. R. Civ. P. 16(b)(4) and Local Rule 26-4, Plaintiff MARY
16   BENSON and Defendants LAS VEGAS METROPOLITAN POLICE DEPARTMENT and
17   BRET EMPEY (“LVMPD Defendants”), by their respective counsel, hereby submit this
18   Stipulation and Order to Extend Discovery Deadlines (Fourth Request) to request the Court
19   to continue the pretrial and trial dates by sixty-two (62) days.
20   I.         DISCOVERY CUT-OFF DEADLINES
21              A.     The discovery cut-off date shall be rescheduled from April 30, 2021 to July
22   1, 2021;
23              B.     The deadline for the initial disclosure of experts and expert reports shall be
24   rescheduled from March 31, 2021 to April 30, 2021;
25              C.     The deadline for the disclosure of rebuttal experts and their reports shall be
26   rescheduled from April 30, 2021 to June 1, 2021;
27              D.     The deadline to file dispositive motions shall be rescheduled from May 31,
28   2021 to August 1, 2021; and


                                                      1
       Case 2:19-cv-01949-RFB-VCF Document 35 Filed 03/11/21 Page 2 of 4




 1            E.      The deadline to file the Joint Pretrial Order shall be rescheduled from June
 2   30, 2021 to August 31, 2021. If dispositive motions are filed, the deadline for filing the joint
 3   pretrial order will be suspended until thirty (30) days after decision on the dispositive motions
 4   or further court order.
 5   II.      REASON FOR THE REQUESTED EXTENSION
 6            Pursuant to Local Rule 26-4, the Parties submit that good cause exists for the
 7   extension requested.
 8            WHEREAS, the Parties have been diligently conducting discovery. Since January
 9   2020, the Parties have propounded and responded to requests for written discovery; have
10   produced documents relating to liability issues; and have been working to coordinate
11   depositions.
12            WHEREAS, additional time is needed for discovery due to the current State of
13   Emergency resulting from the COVID-19 virus, including ongoing office closures and
14   limitations on travel and personal contact, the Parties have been limited in their ability to
15   conduct depositions.
16   III.     STATUS OF DISCOVERY EFFORTS TO DATE
17            The following discovery has been completed to date:
18            1.      LVMPD Defendants provided their Fed. R. Civ. P. 26.1 Production of
19   Documents and Witness List on January 6, 2020;
20            2.      Plaintiff Mary Benson provided her Fed. R. Civ. P. 26.1 Production of
21   Documents and Witness List on January 7, 2020;
22            3.      LVMPD Defendants propounded their First Set of Requests for Production
23   of Documents to Plaintiff Mary Benson on January 17, 2020;
24            4.      Plaintiff Mary Benson responded to LVMPD Defendants’ First Set of
25   Requests for Production of Documents on March 10, 2020;
26            5.      Plaintiff provided her First Supplement to her Fed. R. Civ. P. 26.1
27   Production of Documents and Witness List on March 10, 2020;
28            6.      Plaintiff Mary Benson propounded her First Set of Requests for Production



                                                      2
       Case 2:19-cv-01949-RFB-VCF Document 35 Filed 03/11/21 Page 3 of 4




 1   of Documents to Defendant Sgt. Bret Empey on March 13, 2020;
 2            7.     Plaintiff Mary Benson propounded her First Set of Requests for Production
 3   of Documents to Defendant Las Vegas Metropolitan Police Department on March 13, 2020.
 4            8.     LVMPD Defendants provided their First Supplement to their Fed. R. Civ.
 5   P. 26.1 Production of Documents and Witness List on May 11, 2020;
 6            9.     Defendant Sgt. Bret Empey responded to Plaintiff Mary Benson’s First Set
 7   of Requests for Production of Documents on May 11, 2020;
 8            10.    Defendant Las Vegas Metropolitan Police Department responded to
 9   Plaintiff Mary Benson’s First Set of Requests for Production of Documents on May 11, 2020;
10   and
11            11.    Plaintiff provided her Second Supplement to her Fed. R. Civ. P. 26.1
12   Production of Documents and Witness List on February 23, 2021.
13   IV.      DISCOVERY REMAINING
14            The Parties agree that the following discovery must be completed:
15            1.     The deposition of Plaintiff;
16            2.     The depositions of Defendants;
17            3.     The depositions of witnesses;
18            4.     The deposition(s) of the Defendants’ Person(s) Most Knowledgeable;
19            5.     The deposition(s) of expert witness(es) designated by all Parties;
20            6.     Additional written discovery; and
21            7.     Additional records collection.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                                      3
       Case 2:19-cv-01949-RFB-VCF Document 35 Filed 03/11/21 Page 4 of 4




 1   V.       CONCLUSION
 2            Based on the above, requisite good cause exists to warrant an extension of the
 3   Scheduling Order (ECF No. 31) deadlines. Accordingly, the Parties respectfully request that
                                                  sixty-two (62)
 4   this Court extend the current deadlines by thirty (30) days in order to allow all Parties to
 5   adequately complete discovery and to resolve present scheduling conflicts.
 6            IT IS SO STIPULATED.
 7
 8   DATED this the 10th day of March, 2021.       DATED this the 10th day of March, 2021.
 9   MARQUIS AURBACH COFFING                       MCLETCHIE LAW
10
11
     /s/ Nick D. Crosby                            /s/ Alina M. Shell
12   Nick D. Crosby, NBN 8996                      Margaret A. McLetchie, NBN 10931
     10001 Park Run Drive                          Alina M. Shell, NBN 11711
13
     Las Vegas, NV 89145                           701 East Bridger Ave., Suite 520
14   Email: ncrosby@maclaw.com                     Las Vegas, NV 89101
     Attorney for LVMPD Defendants                 Email: maggie@nvlitigation.com
15                                                 Attorneys for Mary Benson
16
                                              ORDER
17
18                                          IT IS SO ORDERED.
                                                        11th         March
19                                          DATED this        day of                     , 2021.

20
21                                          U.S. MAGISTRATE JUDGE
22
23
24
25
26
27
28



                                                   4
